—Order unanimously affirmed without costs. Memorandum: Supreme Court properly granted the motion of First Choice Realty of Rome, Inc. (defendant) for summary judgment dismissing the amended complaint against it. Defendant was the listing agency for property purchased by plaintiff from defendant Kenneth F. Roser. After the closing on the property, plaintiff allegedly discovered defects in the well and septic systems. Plaintiff commenced this action against defendants alleging, inter alia, fraudulent misrepresentation and fraudulent concealment. Defendant met its initial burden by establishing that it had no knowledge of the alleged defects in the well and septic systems (see, Rudolph v Turecek, 240 AD2d 935, 938, lv denied 90 NY2d 811; Hauser v Lista, 201 AD2d 873, 874; Hausler v Spectra Realty, 188 AD2d 722, 724), and plaintiff failed to raise a triable issue of fact (see generally, Zuckerman v City of New York, 49 NY2d 557, 562). (Appeal from Order of Supreme Court, Oneida County, Tenney, J.— Summary Judgment.) Present — Green, A. P. J., Hayes, Pigott, Jr., and Balio, JJ.